DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 07th, 2022 has been entered.  By this amendment, claims 1 and 18 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 10, and 18 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (U.S. Pub. 2014/0264890), newly cited, in view of Chen et al. (U.S. Pub. 2011/0186988), of record.
In re claim 18, Breuer discloses a semiconductor device 50, comprising a metal pad 117 over a substrate 112 (see paragraphs [0022]-[0023] and fig. 2A); a dielectric layer 118 disposed directly on the metal pad 117 (see paragraph [0023] and fig. 2A); a polymeric material  120 (polyimide layer) disposed directly on the dielectric layer 118 (see paragraph [0023] and fig. 2A); and a bump feature (122, 102, 104) extending through the dielectric layer 118 and the polymeric material 120 and in direct contact with the metal pad 117, the dielectric layer 118, and the polymeric material 120 (see paragraph [0023] and fig. 2A) (notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000, therefore, the office tails to position that the bump feature includes UBM layer 122, the base 102, and the upper portion 104), wherein the dielectric layer 118 is sandwiched between the polymeric material 120 and the metal pad 117 (see paragraph [0023] and fig. 2A).

    PNG
    media_image1.png
    473
    801
    media_image1.png
    Greyscale

Breuer is silent to wherein the dielectric layer 118 comprises a metal oxide, a metal nitride, a semiconductor oxide, or a semiconductor nitride.
However, Chen discloses in a same field of endeavor, a semiconductor device 50, including, inter-alia, a metal pad 30 over a substrate 20 (see paragraphs [0015]-[0017] and fig. 2); a dielectric layer  34 disposed directly on the metal pad 30 (see paragraph [0016] and fig. 2, note that, the dielectric layer 34 comprises silicon nitride or silicon oxide); a polymeric material  35 disposed directly on the dielectric layer 34 (see paragraph [0016] and fig. 2); and a bump feature (38, 40) extending through the dielectric layer 34 and the polymeric material 35 and in direct contact with the metal pad 30 (see paragraph [0017] and fig. 2), wherein the dielectric layer 34 is sandwiched between the polymeric material 35 and the metal pad 30 (see paragraph [0016] and fig. 2), wherein the dielectric layer 34 comprises a metal oxide, a metal nitride, a semiconductor oxide, or a semiconductor nitride (see paragraph [0016] and fig. 2, note that, the dielectric layer 34 is formed of silicon oxide or silicon nitride).

    PNG
    media_image2.png
    550
    771
    media_image2.png
    Greyscale


Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the at to be motivated to incorporate the teaching of Chen into the semiconductor device of Breuer in order to enable wherein the dielectric layer 118 comprises a metal oxide, a metal nitride, a semiconductor oxide, or a semiconductor nitride in Breuer to be formed because Chen discloses that it is well-known in the art to have the passivation layer to be made of a metal oxide, a metal nitride, a semiconductor oxide, or a semiconductor nitride.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (U.S. Pub. 2014/0264890), newly cited, in view of Chen et al. (U.S. Pub. 2011/0186988), of record, as applied to claim 18 above, and further in view of Jeng et al. (U.S. Pub. 2017/0092597), of record.
In re claim 19, as applied to claim 18 above, Breuer specifically discloses wherein the metal pad 117 comprises aluminum (see paragraph [0023]).  However, Breuer is silent to wherein the polymeric material comprises fluorine or chlorine.
However, Jeng discloses a method for manufacturing a semiconductor device, including, inter-alia, wherein the depositing of the first polymeric material comprises use of a monomer comprising fluorine or chlorine (see paragraph [0031]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeng into the semiconductor device including a solder bump structure of Breuer in order to enable wherein the polymeric material comprises fluorine or chlorine in the semiconductor device of Breuer to be formed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 20, as applied to claim 19 above, Breuer in combination with Chen and Jeng discloses wherein a portion of bump feature is surrounded by the dielectric layer (see paragraph [0023] and fig. 2A of Breuer and paragraph [0016] and fig. 2 of Chen).
Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter independent claims 1 and 10, as a whole taken alone or in combination, in particular, prior art of record does not teach “depositing a first polymeric material over the second dielectric layer such that the first polymeric material is isolated from the metal pad”, as recited in in independent claim 1 and “forming a protective layer on the first portion of the aluminum-containing metal pad, depositing a first polymeric material over the protective layer, the first polymeric material comprising fluorine, forming a second opening through the protective layer to expose a second portion of the aluminum-containing metal pad", as recited in independent claim 10.
Claims 2-9 and 11-17 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al.		U.S. Pub. 2019/0139784	May 9, 2019.
Yu et al.		U.S. Patent 10,157,871	Dec. 18, 2018.
Tzeng et al.		U.S. Pub. 2005/0191836	Sep. 1, 2005.
Chuang et al.		U.S. Patent 9,418,948	Aug. 16, 2016.
Daubenspeck et al.	U.S. Patent 7,635,643	Dec. 22, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892